Citation Nr: 0927022	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In December 2008, the Board remanded this matter for 
additional development.  That development completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A heart disability did not have onset during the Veteran's 
active service, did not manifest within one year of 
separation from active service, was not caused or aggravated 
by service connected post traumatic stress disorder (PTSD), 
and was not otherwise caused by his active service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.310, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also granted if it is shown by 
competent evidence that the disability at issue was caused or 
aggravated by a disability for which service connection has 
already been established.  38 C.F.R. § 3.310.  

In December 2004, VA received a claim from the Veteran 
requesting service connection for PTSD and for a heart 
condition as secondary to PTSD.  In the June 2005 rating 
decision on appeal, the RO granted service connection for 
PTSD and denied service connection for a heart condition as 
secondary to PTSD.  In July 2005, VA received another writing 
from the Veteran in which he expressed his belief that his 
heart condition may either be secondary to exposure to Agent 
Orange or secondary to PTSD.  In a Statement of the Case 
issued in April 2006, the RO addressed all theories of 
entitlement raised by the Veteran.  

The Veteran's opinion as to whether a heart disability was 
caused or aggravated by PTSD or was caused by exposure to 
Agent Orange is not competent evidence as has he has not 
demonstrated knowledge of medical matters beyond that of a 
layperson.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

Whether a question involving medical matters is subject to 
lay evidence depends on such factors as the complexity of the 
question and whether a resolution of the question can be 
arrived at by observation with the five senses.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (because the unique 
and readily identifiable features of varicose veins are 
capable of being observed by a layperson, the presence of 
varicose veins is not a medical determination); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions such 
as a type of cancer); Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (laypersons are competent to describe symptoms and 
events personally observed with their own senses).  

Whether PTSD causes or aggravates a heart disability and 
whether a heart disability is caused by exposure to an 
herbicide, are complex questions the resolutions of which are 
not subject to ready observation with the five senses, and 
hence are not subject to a lay opinion.  Id. at 307 (citing 
Grover v. West, 12 Vet. App. 109 112 (1999) for the well 
settled law that lay persons are competent to opine as to 
medical etiology).  

Treatment records from Kaiser Permanente document that the 
Veteran presented at the emergency room in November 1998 and 
was assessed with congestive heart failure with probable 
aortic regurgitation.  A December 1998 echocardiography study 
yielded diagnoses of aortic insufficiency, mitral 
regurgitation, and dilated left ventricle with decreased 
function.  Notes from July 2004 state that he had an aortic 
valve replacement - bovine graft in 1999.  

In March 2009, the Veteran underwent a VA examination by a 
physician which included review of the medical history in his 
claims file and interview with the Veteran.  The examiner 
recounted the history stated above and also referred to more 
current history including a February 2008 VA echocardiogram 
showing normal left ventricular systolic function, mild to 
moderate mitral stenosis, mildly dilated left atrium, mild 
systolic dysfunction and normally functioning prosthetic 
aortic valve.  

Physical examination revealed normal rate rhythm, S1 and S2 
with no murmur or gallop.  The examiner diagnosed status post 
aortic valve replacement in 1999 secondary to aortic 
regurgitation and left ventricular dysfunction.  She 
explained that aortic regurgitation is a structural 
abnormality of the valve which can result in retrograde blood 
flow and congestive heart failure and therefore the Veteran's 
aortic regurgitation and subsequent aortic valve replacement 
were not secondary to his PTSD.  

The examiner opined that whether the Veteran's aortic 
regurgitation and subsequent valve replacement were worsened 
due to his PTSD is a matter of speculation.  

Turning to any other heart disorders, the examiner stated 
that there was no evidence in the claims file of any other 
heart disorder between May 2004 and the present.  He also 
reported that an initial echocardiogram had demonstrated 
mitral regurgitation likely secondary to left ventricular 
dysfunction and subsequent echocardiogram demonstrated mitral 
stenosis.  She opined that the Veteran's mitral valve 
stenosis is not secondary to PTSD and is not worsened by 
PTSD.  

The Court of Appeals for Veterans Claims (Court) has 
explained that the probity of a medical opinion are whether 
the opinion was based on sufficient facts or data, whether 
the opinion was the product of reliable principles and 
methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  
Additionally, the Court explained that most of the value of a 
medical opinion lies in its reasoning.  Id. at 304.  

This examination and opinion is evidence against a grant of 
service connection for heart disease based on the Veteran's 
heart disease having been caused by his PTSD.  With regard to 
whether the Veteran's aortic regurgitation and subsequent 
valve replacement were caused by his PTSD, the examiner's 
explanation that this condition was rooted in a structural 
abnormality precludes a finding that PTSD caused this 
condition.  

The Board finds that the examiner's opinion also indicates 
that VA compensation benefit cannot be awarded on a basis 
that the Veteran's PTSD aggravated his aortic regurgitation 
and subsequent valve replacement.  Her opinion was 
essentially that whether or not PTSD could aggravate aortic 
regurgitation and valve replacement is speculative.  

It is well settled that compensation benefits cannot be 
established based on speculation.  In Bloom v.West, 12 Vet. 
App. 185 (1999), the Court found unpersuasive the unsupported 
physician's statement that the veteran's death "could" have 
been caused by his time as a prisoner of war.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  Similarly, in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court found that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  

A speculative relationship cannot be the basis for finding 
that the evidence is in equipoise, or stated another way, 
that reasonable doubt exists.  38 C.F.R. § 3.102(a) 
(reasonable doubt is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility).  

Nor does the Board find the opinion in this regard to be less 
than adequate.  It is reasonable to assume that no more than 
speculation exists as to relationships between some medical 
and psychiatric conditions.  An opinion that states such, as 
in this case, is not inadequate merely for reporting the 
state of medical science.  Indeed, given this physician's 
report that the relationship is one of speculation, an 
opinion that purported to state that such a relationship was 
accepted as more than speculation would itself be suspect.  

In short, service connection for aggravation of the Veteran's 
aortic regurgitation and subsequent valve replacement as due 
to PTSD cannot be granted because such a grant would be based 
on pure speculation.  There is no competent non-speculative 
evidence of record that does support such a grant.

The Board recognizes that the physician concluded that the 
Veteran's mitral valve stenosis was not secondary to or 
worsened by his PTSD but did not follow that conclusion with 
an explanation.  Regardless, taken in the context of the rest 
of this opinion, her opinion is adequate.  She had explained 
why the aortic valve abnormality was not related to the 
Veteran's PTSD and it is reasonable to find that the same is 
true for the other heart valve.  Taken as a whole, the 
opinion is supported by a rationale that heart valve 
disorders are not somehow affected by psychiatric disease.  

In April 2007, the Veteran underwent an examination to 
determine the level of disability caused by his PTSD.  Of 
interest is that the physician who conducted the psychiatric 
examination of the Veteran remarked that "[c]onsidering the 
2 recent losses and an increase in the need for cardiac 
testing and giving up methamphetamine, I feel that his GAF 
has now reached a level of 45."  This is an indication that 
the Veteran's heart and psychiatric conditions interact in a 
way opposite to that suggested by the Veteran:  his need for 
cardiac testing exacerbated his psychiatric functioning 
rather than the other way around, providing very limited 
evidence against this claim.   

Also associated with the claims file are records of treatment 
from Kaiser Permanente.  Although these records document 
findings and treatment for heart disease, the records are 
absent for evidence that the Veteran's PTSD has any effect on 
his heart disease.  It is reasonable to believe that if the 
Veteran's psychiatric symptoms caused or aggravated his heart 
problems there would be at least a small mention of such in 
the records of treatment of his heart disease.  

Of record are several documents which could be described as 
"treatise evidence."  Medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  

The first of these documents is entitled "HYPERTENSION IN 
THE WAR VETERAN," and dated in 1995.  This document contains 
summaries of articles reporting results of research of war 
veterans but does not arrive at more than speculation as to 
relationships between psychiatric conditions and 
cardiovascular conditions.  

The second document is entitled "Researchers Link Post-
Traumatic Stress Disorder with Heart Disease", dated in 
1999.  This article is also entirely speculative, expressing 
a link between coronary artery disease and PTSD with language 
including "appear to be", "may actually cause", and "this 
research suggests".  

The third document is an abstract of a 2003 article entitled 
"Toward a Causal Model of Cardiovascular Responses to Stress 
and the Development of Cardiovascular Disease."  This 
article suggests a model for study of a relationship and 
states general conclusions.  

Also submitted by the Veteran are a series of documents 
linked to "J.A.B.", Ph.D.  These include an article 
entitled "PTSD Causes Early Death From Heart Disease, Study 
Suggests."  Again this evidence is general and couched in 
speculative language.  Indeed, the medical conditions that 
these documents refer to as being influenced by PTSD include 
auto-immune diseases, cardiovascular disease, 
gastrointestinal disease, fibromyalgia, chronic fatigue 
syndrome, musculoskeletal disorders, arthritis, psoriasis, 
diabetes, and thyroid disease.  

In short, these articles could be taken for argument that any 
physical condition is caused or aggravated by PTSD.  The 
extreme general nature of this evidence is contrary to a 
finding of specificity.  

The treatise documents described above are extremely general 
and are expressed in speculative terms entirely in keeping 
with mere possibilities of causation and aggravation of heart 
disease by PTSD.  For these reasons, the Board assigns only 
the most minimal of probative weight to these documents as 
far as tending to prove that the Veteran's PTSD caused or 
aggravated a heart disability.  

As such, the probative value of these articles is outweighed 
by the opinion provided by the physician in the March 2009 
examination report.  In this regard, the examiner rendered 
her opinion after examination of this Veteran and review of 
this Veteran's medical history.  Her opinion was based on 
specific and therefore more relevant facts and was stated in 
nonspeculative language.  Therefore, the opinion stated in 
the March 2009 report is afforded more probative weight than 
the general and hypothetical treatise evidence.  

The Veteran has also submitted a copy of a Board decision 
involving a different veteran and letters marked "SAMPLE" 
that are completely unrelated to this Veteran.  These 
documents are not probative of a relationship between this 
Veteran's heart disease and his PTSD because the documents 
have nothing to do with this Veteran.  

The Board now turns to the Veteran's contention that his 
heart disability is the result of exposure to the herbicide 
"Agent Orange."  While service connection for a disability 
can be established by showing that the disability had onset 
during service, and that a currently suffered disability is 
related to that onset during service, service connection can 
also be established by operation of a presumption.  Operation 
of a presumption eliminates the burden on the claimant of 
showing that a current disability was caused by service.  
Certain disabilities are subject to a presumption of service 
connection based upon inservice exposure to the herbicide 
agent referred to as Agent Orange.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  AL amyloidosis 
was recently added to this list of diseases.  See 74 Fed. 
Reg. 21258-01 (May 7, 2009).  

A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  This decorated Veteran's DD214 shows that he 
received the Purple Heart for wounds sustained in combat and 
that he earned the Vietnam Service Medal and the Vietnam 
Campaign Medal during his service with the U.S. Army.  It is 
presumed that the Veteran was exposed to Agent Orange during 
service.  

However, the Veteran's heart disability is not a disease for 
which service connection is presumed based on exposure to 
Agent Orange.  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  In this regard, the 
Board observes that VA has issued several notices in which it 
was determined that a presumption of service connection based 
upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 
(May 20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. 
Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

That Court of Appeals for the Federal Circuit has determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In the instant case, there is no competent evidence of record 
that the Veteran's heart disability was caused by exposure to 
Agent Orange.  The Board finds that the service and post-
service record, as a whole, provides evidence against such a 
finding, clearly indicating no connection between herbicides 
and a heart problem.  There is no basis for granting his 
claim based on exposure to Agent Orange.  

Finally, there is no evidence of record that the Veteran had 
heart disease during service or within one year of separation 
from service.  In an October 1969 report of medical history, 
the Veteran indicated that he either then had or had 
previously had pain or pressure in the chest but had never 
had shortness of breath or palpitation or pounding heart.  An 
associated report of medical examination indicates that the 
Veteran had a normal clinical evaluation of his heart.  The 
Board finds the examination report more probative than the 
Veteran's report of medical history.  In this regard, 
although the Veteran was competent to report pain or pressure 
in his chest, he was not competent to associate that report 
with a heart condition.  In contrast, the report of clinical 
evaluation was necessarily conducted by trained medical 
personnel who were competent to render medical findings.  

A May 1986 consultation report regarding the Veterans' 
musculoskeletal pain indicates that the Veteran had a history 
of urethritis, arthritis and remote streptococcal 
pharyngitis.  He reported no major medical problems other 
than back pain and foot pain of two years.  Physical 
examination findings included regular rate and rhythm with a 
question f midsystolic ejection click but no S2 gallop or 
murmur.  This is the first evidence that the Veteran had any 
heart abnormality.  

As this evidence comes many years after service, there is no 
basis for applying the presumptive provisions for chronic 
disease.  

In summary, the preponderance of the evidence is against a 
finding that the Veteran's PTSD caused a heart disability.  
Only pure speculation could give rise to a conclusion that 
his heart disability was aggravated by PTSD.  No evidence of 
record demonstrates that the Veteran's heart disability was 
caused by exposure to Agent Orange.  Nor is there evidence 
that the Veteran's heart disease otherwise had onset during 
his active service or within one year of separation from 
active service.  Hence, the appeal must be denied.  There is 
no reasonable doubt to be resolved in this case.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In a pre-initial adjudication February 2005 letter, the RO 
informed the Veteran of the evidence necessary to 
substantiate his claim for service connection for a heart 
disability.  This letter told the Veteran that a disability 
could be service connected based on causation or aggravation 
of such disability by a disability for which service 
connection was established.  This letter also informed the 
Veteran as to his and VA's respective duties in obtaining 
evidence.  No letter specifically provided the Veteran with 
notice as to how VA would assign a disability rating and 
effective date in the event that service connection for a 
heart disability was granted.  Since the RO denied the claim 
and the Board here denies the appeal, absence of notice as to 
these downstream elements cannot result in prejudice to the 
Veteran.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records, records from the San Diego Vet Center, and 
records from Kaiser Permanente.  An adequate VA examination 
was conducted in March 2009.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


